Citation Nr: 1039786	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen 
the Veteran's claim for entitlement to service connection for 
lumbar disc disease and if so, whether the claim may be granted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 
1957.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In his October 2007 Substantive Appeal, the Veteran requested the 
opportunity to testify at a Travel Board hearing before a member 
of the Board.  The Veteran was scheduled for such a hearing, but 
he subsequently stated in November 2009 that he no longer wished 
to present testimony.  This claim may accordingly move forward 
without the need for a remand for such a hearing.

This case was previously before the Board in March 2010.  Upon 
reviewing the claims folder, the Board referred the matter to the 
Veterans Health Administration (VHA) for an advisory opinion 
concerning the service member's low back disorder.  The advisory 
opinion has been obtained and has been included in the claims 
folder for review.  The Board notes that the Veteran, along with 
his representative, were given the opportunity to provide any 
comments with respect to the opinion and those comments have also 
been included in the claims folder for review.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disability was first denied by the RO in February 1958 on the 
basis that he was not currently suffering from a back disability.  
A September 2003 application to reopen the claim was denied by 
the RO in April 2004 on the basis that there was no evidence 
linking a current back disorder to service.  The Veteran did not 
appeal this decision.    

2.  The additional evidence presented since the April 2004 rating 
decision raises a reasonable possibility of substantiating the 
claim for service connection for a back disability.

3.  The Veteran currently suffers from lumbar disc disease that 
is causally related to an in-service injury. 


CONCLUSIONS OF LAW

1.  The prior RO decision of April 2004 denying the Veteran's 
application to reopen the claim for service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for lumbar disc disease 
have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  In this case, the Veteran contends that the 
RO erred in refusing to reopen and grant his claim for service 
connection.  He asserts that on the basis of evidence he has now 
submitted, he meets the legal and factual criteria for service 
connection.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for a back disability in 
February 1958.  His claim was denied by the RO in a March 1958 
rating decision, as the RO found no evidence that the Veteran was 
then suffering from a back disability.  As the Veteran did not 
file a Notice of Disagreement, this rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran thereafter 
attempted to reopen his claim many times, but each time the RO 
found that he had failed to introduce new and material evidence.  
The Veteran filed an application to reopen his claim in September 
2003, which was denied by the RO on the basis that there was no 
evidence linking any current back disorder to service.  As the 
Veteran did not file a Notice of Disagreement, this rating 
decision also became final.  Id.  

The Veteran filed the claim at issue here in July 2005.  The RO 
denied the Veteran's claim in an April 2006 rating decision.  The 
Veteran filed a Notice of Disagreement in March 2007, and the RO 
issued a Statement of the Case in October 2007.  The Veteran 
filed a timely Substantive Appeal.  Since that time, the RO has 
issued numerous Supplemental Statements of the Case.

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's last previous final denial in April 2004, 
additional pieces of evidence have been added to the file, 
including a recent VHA opinion that links the Veteran's lumbar 
disc disease to service.  As the Veteran's previous final denial 
was predicated on the fact that there was no medical evidence 
linking current back disability to service, this evidence 
certainly addresses this deficit.  

The Board finds that the additional evidence presented since the 
prior decision raises a reasonable possibility of substantiating 
the claim for service connection for a back disability, and thus 
concludes that new and material evidence has been presented to 
reopen that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.  Service Connection

Having determined that the Veteran has introduced new and 
material evidence sufficient to reopen his claim for service 
connection for lumbar disc disease, the Board must now determine 
whether service connection is warranted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that the lumbar disc disease from 
which he currently suffers is causally related to an in-service 
injury that he sustained in September 1956.  For the reasons that 
follow, the Board finds that the Veteran meets the criteria for 
service connection for his lumbar disc disease.

First, the Board acknowledges that the Veteran is currently 
suffering from lumbar disc disease.  This fact is reflected in 
the numerous private medical records, VA outpatient treatment 
records, and VA examinations that have been associated with the 
claims file.  Most recently, a September 2007 VA examination 
concluded that the Veteran was suffering from lumbar disc 
disease.  

Next, a review of the Veteran's service treatment records reveals 
that he suffered an in-service injury to his back.  The Veteran 
injured his back on a trampoline in September 1956.  During the 
course of working out, the Veteran fell and was rendered 
unconscious.  Though he was initially discharged from sick call, 
he later returned when he began suffering from back pain.  At 
that time, it was noted that the Veteran had pain in the L2 and 
L4 areas of his back that was markedly aggravated by bending.  
The Veteran was diagnosed as suffering from a lumbosacral strain.  

The only question thus remaining is whether there exists a nexus 
between the Veteran's current disability and his in-service 
injury.  As there was a disagreement between the Veteran's 
private physicians and the VA examiner, the Board sought the 
clarity of the opinion of a VHA physician.  In an August 2010 
letter, the VHA physician responded stating that it is at least 
as likely as not that the Veteran's current lumbar spine 
disability had its onset in or is otherwise etiologically related 
to the Veteran's active military service.  

In summary, the Board finds that the Veteran currently suffers 
from lumbar disc disease, that his September 1956 trampoline 
accident represents an in-service incurrence of that disability, 
and that there is a medical nexus between his current disability 
and his in-service incurrence.  Accordingly, the Board concludes 
that the criteria for service connection for lumbar disc disease 
have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As explained above, the Board has determined that service 
connection for the Veteran's lumbar disc disease is warranted; 
this represents a full grant of the Veteran's claim on appeal.  
As the Board is taking an action favorable to the Veteran, there 
can be no possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to notify 
and assist is thus unnecessary.  


ORDER

Service connection for lumbar disc disease is granted.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


